EXAMINER' S AMENDMENT
	An examiner' s amendment to the record appears below. Should the changes/or additions be unacceptable to applicant an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Erin Bowles on 03/22/2022.

	The application has been amended as follows:
	In the Claims filed on 02/23/2022:
In Claim 1, lines 1 and 18, the phrase “An apparatus, comprising: an exercise device comprising:” replaced with the phrase ---An exercise device comprising: ---
In Claim 1, lines 19-21, the phrase “ a flexible shell being having a hermetic chamber disposed within the shell and having a hermetic chamber valve for filling an inner space with at least partially with a filler material and air to adjusting a pressure within the hermetic chamber; and” has been replaced with the phrase --- a flexible shell formed as a hermetic chamber having a hermetic chamber valve for filling an inner space of the hermetic chamber at least partially with a filler material and air to adjust a pressure within the hermetic chamber;---
In Claim 1, line 30, the phrase “of the side faces” has been replaced with the phrase --- of a side face 
In Claim 2, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 3, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 4, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 5, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 5, line 2, the phrase “the side face” has been replaced with the phrase ---the at least two opposite side faces ---
In Claim 6, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 6 Line 3, the phrase “the side face” has been replaced with the phrase --- at least two opposite side faces ---
In Claim 7, line 1, the phrase “An apparatus, comprising: an exercise device comprising” replaced with the phrase “An exercise device comprising:”
In Claim 7, line 2 the phrase “being having” has been replaced with the phrase ---formed as ---
In Claim 7, line 4 the phrase “, the hermetic chamber having a valve for filling an inner space with water and pressurized air,” has been replaced with the phrase --- for filling the hermetic chamber with filler material and pressurized air, 
In Claim 7, line 7 the phrase “water” has been replaced with the phrase ---filler material--- 
In Claim 7, line 8 the phrase “immediate location” has been replaced with the phrase ---intermediate position of the flexible shell ---
In Claim 7, line 13 the phrase “is filled expands” has been replaced with the phrase ---is filled, ---
In Claim 7, line 21 the phrase “the user” has been replaced with the phrase ---a user ---
In Claim 7, line 23 the phrase “water” has been replaced with the phrase ---filler material---
In Claim 8, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 9, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 10, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 11, line 1, the phrase “The apparatus of” replaced with the phrase ---The exercise device according---
In Claim 12, line 1, the phrase “The apparatus of” replaced with the phrase ---The exercise device according---
In Claim 12, line 2, the phrase “the apparatus.” replaced with the phrase ---the exercise device. 
In Claim 13, line 1, the phrase “The apparatus of” replaced with the phrase ---The exercise device according---
In Claim 13, line 1 the phrase “the inside space” has been replaced with the phrase ---the inner space ---
In Claim 14, line 1, the phrase “The apparatus of” replaced with the phrase ---The exercise device according---
In Claim 15, line 1, the phrase “The apparatus of” replaced with the phrase ---The exercise device according---
In Claim 16, line 1, the phrase “An apparatus, comprising: an exercise device comprising:” replaced with the phrase ---An exercise device comprising: ---
In Claim 16, lines 2-3 the phrase “a flexible shell being with a hermetic chamber disposed inside the flexible shell and” has been replaced with the phrase --- a flexible shell formed as a hermetic chamber ---
In Claim 16, line 9 the phrase “the side faces,” has been replaced with the phrase ---a side face; ---
In Claim 16, lines 9-10, the phrase “, and wherein the hermetic chamber is disposed within the closed surface” has been removed.
In Claim 16, line 19 the phrase “the user” has been replaced with the phrase ---a user ---
In Claim 17, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 18, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according
In Claim 19, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---
In Claim 20, line 1, the phrase “The apparatus according” replaced with the phrase ---The exercise device according---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise device comprising: a flexible shell formed as a hermetic chamber having a hermetic chamber valve for filling an inner space of the hermetic chamber at least partially with a filler material and air to adjust a pressure within the hermetic chamber; and a case having a closed surface, wherein the flexible shell is disposed within the case and once the hermetic chamber's inner space is filled with the filler material and air to an operating condition, the closed surface forms a rectangular parallelepiped with rounded corners, wherein side faces of the closed surface have a height less than one half of a length of a side face, wherein handles extend from at least two opposite side faces of the case, 2Serial No. 16/644616Atty. Dkt. No. HQRT0101PUSAReply to Final Office Action of September 20, 2021wherein when the flexible shell is filled to the operating condition, the hermetic chamber expands to define support surfaces both extending outwardly convex from the closed surface such that a cross-section through the upper and lower support surfaces and the closed surface is an elliptical cross-section.



Regarding independent claim 7, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise device comprising: comprising a flexible shell, the flexible shell formed as a hermetic chamber with a hermetic chamber valve for filling the hermetic chamber with filler material and pressurized air, wherein the flexible shell has a closed surface positioned at an intermediate position of the flexible shell, the closed surface having  a shape of a rectangular parallelepiped with rounded corners when the hermetic chamber is filled; wherein side faces of the closed surface having a height not exceeding one half of a length of a side face ; wherein when the hermetic chamber is filled, upper and lower support surfaces extend from the closed surface and  are arranged to be identical and outwardly convex, wherein in operating condition the exercise device has an elliptical cross-section extending through the upper and lower support surfaces and the closed surface, wherein the upper and lower support surfaces that a user interacts with are unstable surfaces; wherein the inner space of hermetic chamber is open to allow the filler material to migrate as the user exercises with the exercise device, the exercise device thereby having a variable center of gravity.  

Claims 8-10 depend either directly or indirectly from claim 7 and are allowable for all the reasons claim 7 is allowable.

having a hermetic chamber valve for filling the hermetic chamber at least partially with a filler material and air and adjusting a pressure within the hermetic chamber; and a closed surface forming a rectangular parallelepiped with rounded corners and positioned at an intermediate position of the flexible shell, wherein side faces of the closed surface have a height less than one half of a length of a side face; wherein when the flexible shell is filled to the operating position, the hermetic chamber expands to define an upper support surface extending above the closed surface and a lower support surface extending below the closed surface, the upper and lower support both extending outwardly convex in a mirror image from the closed surface such that a cross-section through the upper and lower support surfaces and the closed surface is an elliptical cross-section, 5Serial No. 16/644616Atty. Dkt. No. HQRT0101PUSA Reply to Final Office Action of September 20, 2021 wherein the hermetic chamber is filled to between 9% and 81% of a total volume of the hermetic chamber to define the upper and lower support surfaces as unstable, wherein the hermetic chamber defines an open inside space that allows the filler material to move inside the apparatus as a user performs an exercise with the exercise device and thereby have a variable center of gravity as the filler material moves.

Claims 17-20 depend either directly or indirectly from claim 16 and are allowable for all the reasons claim 16 is allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784